ORDER
The Disciplinary Review Board on February 26, 1998, having filed with the Court its decision concluding that JAMES P. BRENNAN of UNION CITY, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for six months for violating RPC 7.1(a)(2) (false or misleading communications), and good cause appearing;
It is ORDERED that JAMES P. BRENNAN is hereby suspended from the practice of law for a period of six months, effective April 20, 1998, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*30ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.